 

Exhibit 10.5

 

First Amendment To Credit Agreement, Limited Waiver And Consent

 

This First Amendment to Credit Agreement, Limited Waiver and Consent (herein,
this “Amendment”) is entered into as of December 15, 2016, by and among Limbach
Facility Services LLC, a Delaware limited liability company (the “Borrower”),
Limbach Holdings LLC, a Delaware limited liability company (the “Parent”), the
other Guarantors party hereto, the Lenders party hereto, and Fifth Third Bank,
an Ohio banking corporation, as Administrative Agent and L/C Issuer.

 

Recitals:

 

A.          The Borrower, the Parent, the other Guarantors party thereto, the
Lenders party thereto, and the Administrative Agent are party to a Credit
Agreement dated as of July 20, 2016 (as amended, modified, restated, or
supplemented from time to time, the “Credit Agreement”).

 

B.           The Borrower has advised the Administrative Agent and the Lenders
that, on or prior to December 31, 2016, the Borrower intends to prepay all
outstanding Mezzanine Subordinated Debt that is subject to the Mezzanine
Subordination Agreement (which amount is $13,078,000), plus accrued interest
thereon and any prepayment premium payable in connection therewith (the
“Proposed Prepayment”). The Borrower has requested that the Administrative Agent
and the Lenders consent to the Proposed Prepayment and waive certain provisions
of the Loan Documents to permit the Proposed Prepayment, and the Administrative
Agent and the Lenders are willing to do so pursuant to the terms and conditions
set forth herein.

 

C.           The Borrower, the Lenders and the Administrative Agent have also
agreed to make certain other amendments to the Credit Agreement on the terms and
conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.            Incorporation Of Recitals; Defined Terms.

 

The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct. This Amendment shall constitute a Loan Document, and the
Recitals shall be construed as part of this Amendment. Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.

 

Section 2.            Consent To Proposed Prepayment And Limited Waiver.

 

2.1          Consent. Subject to the satisfaction of the conditions set forth in
Section 4 hereof, the Administrative Agent and the Lenders hereby (a) consent to
the Proposed Prepayment, and (b) acknowledge that, so long as the Proposed
Prepayment complies with Section 2.2 hereof, such payment shall be deemed a
Permitted Subordinated Debt Payment (as defined in the Mezzanine Subordination
Agreement) under Section 2.2 of the Mezzanine Subordination Agreement and a
permitted payment under Section 6.22 of the Credit Agreement.

 

 

 

 

2.2          Limited Waiver. The Borrower has requested that the Administrative
Agent and the Lenders waive any Defaults or Events of Default arising solely
from the Proposed Prepayment. Upon satisfaction of the conditions precedent set
forth in Section 4 below and subject to the terms hereof, the Administrative
Agent and the Lenders party hereto waive any Defaults or Events of Default
arising solely from the Proposed Prepayment; provided, however, that the
foregoing waiver shall be effective only to the extent that (x) the Proposed
Prepayment is made on or prior to December 31, 2016, and (y) the total amount of
such Proposed Prepayment does not exceed $13,078,000 plus accrued interest
thereon and the applicable Prepayment Premium (as defined in the Mezzanine Loan
Agreement) set forth in Section 2.8(a) of the Mezzanine Loan Agreement. The
Borrower acknowledges that the waiver under this Section 2.2 is specifically
limited to the terms hereof, is a one-time waiver, and shall not be deemed to be
a waiver of any Defaults or Events of Default other than those arising solely in
respect of the Proposed Prepayment.

 

2.3          Scope. This limited waiver and consent shall be limited
specifically as written herein and shall be solely a consent and waiver as
provided herein. This Amendment shall not constitute a consent to any other
transactions prohibited by the Credit Agreement, the Mezzanine Subordination
Agreement or any other Loan Document, nor shall this Section 2 be a waiver or
modification of any other term, provision, or condition of the Credit Agreement,
the Mezzanine Subordination Agreement or any other Loan Document.

 

Section 3.            Amendments to Credit Agreement.

  

Upon satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be and hereby is amended as follows:

 

3.1           The definition of the term “EBITDA” set forth in Section 1.1 of
the Credit Agreement is amended to (i) delete the word “and” at the end of
clause (e), (ii) remove the semicolon at the end of clause (f) and add “, and”
in lieu thereof, and (iii) add a new clause (g) immediately thereafter and
before the proviso at the end of such definition to read in its entirety as
follows:

 

(g) the Prepayment Premium (as defined in the Mezzanine Loan Agreement) to the
extent paid during such period in connection with the 2016 Mezzanine
Subordinated Debt Prepayment, in an aggregate amount not to exceed $2,400,000
during the term of this Agreement;

 

3.2           Section 1.1 of the Credit Agreement is further amended to add the
following new defined terms in their appropriate alphabetical position, which
new defined terms shall read as follows:

 

“2016 Mezzanine Subordinated Debt Prepayment” means, on or prior to December 31,
2016, a single, voluntary prepayment of all outstanding Mezzanine Subordinated
Debt in an amount not to exceed $13,078,000 plus accrued interest thereon and
the Prepayment Premium (as defined in the Mezzanine Loan Agreement); provided
that such prepayment, accrued interest and Prepayment Premium shall be paid
solely with Net Cash Proceeds of the 2016 Permitted Equity Issuance.

 

 2 

 

 

“2016 Permitted Equity Issuance” means, on or prior to December 31, 2016, the
issuance by Limbach, Inc. of new Ownership Interests in an amount not to exceed
$15,500,000 in the aggregate (with the value of such issuance determined as of
the date of such issuance), the Net Cash Proceeds of which shall be used by
Limbach, Inc. to make a cash equity contribution to the Parent, and the Parent
shall in turn make a cash equity contribution to the Borrower, which shall be
used solely to make the 2016 Mezzanine Subordinated Debt Prepayment.

 

3.3          Clause (b) of Section 6.22 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

(b) make any voluntary prepayment of Subordinated Debt or effect any voluntary
redemption thereof; provided, that the Loan Parties shall be permitted to make
the 2016 Mezzanine Subordinated Debt Prepayment, or

 

3.4           Section 6.24 of the Credit Agreement is amended by inserting the
following proviso at the end of such section to read in its entirety as follows:

 

; provided that this Section 6.24 shall cease to be effective at all times after
the 2016 Mezzanine Subordinated Debt Prepayment is made.

 

Section 4.            CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

4.1           The Borrower, the Guarantors, the Lenders and the Administrative
Agent shall have executed and delivered this Amendment.

 

4.2           Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Administrative Agent and its counsel.

 

Section 5.            Affirmation of Guarantors.

 

Each Guarantor hereby confirms that, after giving effect to this Amendment, each
Loan Document to which such Guarantor is a party continues in full force and
effect and is the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. The Borrower and each Guarantor
acknowledge and agree that (a) nothing in the Credit Agreement, this Amendment,
or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future amendments to the Credit Agreement, and (b) the Lenders
are relying on the assurances provided in this Section in entering into this
Amendment and maintaining credit outstanding to the Borrower.

 

 3 

 

 

Section 6.             Acknowledgement of Liens.

  

The Borrower and the Guarantors hereby acknowledge, confirm and agree that the
Administrative Agent has a valid, enforceable and perfected first-priority lien
upon and security interest in the Collateral granted to the Administrative Agent
pursuant to the Loan Documents (subject only to Permitted Liens), and nothing
herein contained shall in any manner affect or impair the priority of the Liens
created and provided for thereby as to the indebtedness, obligations, and
liabilities which would be secured thereby prior to giving effect to this
Amendment.

 

Section 7.             Representations and Warranties of Borrower and
Guarantors.

 

To induce the Administrative Agent, the Lenders and the L/C Issuer to enter into
this Amendment, the Borrower and the Guarantors hereby represent and warrant to
the Administrative Agent, the Lenders and the L/C Issuer that, as of the date
hereof, (a) after giving effect to this Amendment, the representations and
warranties set forth in Section 5 of the Credit Agreement and in the other Loan
Documents, including this Amendment, are and shall remain true and correct (or,
in the case of any representation or warranty not qualified as to materiality,
true and correct in all material respects), except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date), (b) no Default or Event of Default exists or shall result after giving
effect to this Amendment, and (c) the Borrower and each Guarantor has the power
and authority to execute, deliver, and perform this Amendment and have taken all
necessary action to authorize their execution, delivery, and performance of this
Amendment.

 

Section 8.             Miscellaneous.

 

8.1           This Amendment shall be binding on and shall inure to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Lenders, and the
L/C Issuer, and their respective successors and assigns. The terms and
provisions of this Amendment are for the purpose of defining the relative rights
and obligations of the Borrower, the Guarantors, the Administrative Agent, the
Lenders, and the L/C Issuer with respect to the transactions contemplated
hereby, and there shall be no third party beneficiaries of any of the terms and
provisions of this Amendment.

 

8.2           This Amendment constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof.
Except as specifically waived and amended hereby, all of the terms and
conditions set forth in the Credit Agreement shall stand and remain unchanged
and in full force and effect.

 

8.3           Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

 4 

 

 

8.4           Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

 

8.5           Except as otherwise provided in this Amendment, if any provision
contained in this Amendment is in conflict with, or inconsistent with, any
provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

 

8.6           This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed signature page to this Amendment by facsimile
transmission or by e-mail transmission of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart hereof.

 

8.7           The provisions contained in Sections 10.14 (Governing Law;
Jurisdiction; Etc.) and 10.20 (Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety, except with reference to this Amendment rather than the Credit
Agreement.

 

[Signature Pages to Follow]

 

 5 

 

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

 

  “Borrower”       Limbach Facility Services LLC         By: /s/ John T. Jordan,
Jr.     Name:  John T. Jordan, Jr.     Title:  EVP / CFO

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 

 

 

 

  “Guarantors”       Limbach Holdings LLC         By: /s/ John T. Jordan, Jr.  
  Name:  John T. Jordan, Jr.     Title:  EVP / CFO         Limbach Company LLC  
      By: /s/ John T. Jordan, Jr.     Name:  John T. Jordan, Jr.     Title:  EVP
/ CFO         Harper Limbach LLC         By: /s/ John T. Jordan, Jr.    
Name:  John T. Jordan, Jr.     Title:  EVP / CFO         Limbach Company LP    
    By: /s/ John T. Jordan, Jr.     Name:  John T. Jordan, Jr.     Title:  EVP /
CFO         Harper Limbach Construction LLC         By: /s/ John T. Jordan, Jr.
    Name:  John T. Jordan, Jr.     Title:  EVP / CFO

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 



 

 

 

  “Lenders”       Fifth Third Bank, an Ohio banking corporation, as a Lender, as
L/C Issuer, and as Administrative Agent         By: /s/ Joann L. Holman    
Name:  Joann L. Holman     Title:  Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 

 

 

 

  The PrivateBank and Trust Company, as a Lender         By: /s/ David L.
Sauerman     Name:  David L. Sauerman     Title: Managing Director

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 

 

 

 

  Wheaton Bank & Trust Company, as a Lender         By: /s/ Christopher Van
Tassel     Name:  Christopher Van Tassel     Title:  Vice President

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 

 

 

 

  Citizens Bank of Pennsylvania, as a Lender         By: /s/ John J. Ligday, Jr.
    Name: John J. Ligday, Jr.     Title:  Senior Vice President

 

[Signature Page to First Amendment to Credit Agreement, Limited Waiver and
Consent]

 

 

